ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
PTSI Managed Services, Inc.                )      ASBCA No. 60478
                                           )
Under Contract No. HMO 176-1 O-C-0006      )

APPEARANCES FOR THE APPELLANT:                    Michael R. Rizzo, Esq.
                                                  Mary E. Buxton, Esq.
                                                   Pillsbury Winthrop Shaw Pittman LLP
                                                   Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                   William Medsger, Esq.
                                                   Division Chief
                                                  Kenneth W. Sachs, Esq.
                                                  Marci A. Lawson, Esq.
                                                   Trial Attorneys
                                                   National Geospatial Intelligence Agency
                                                   Springfield, VA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 5 October 2017




     I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 60478, Appeal of PTSI
Managed Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals